Citation Nr: 0900132	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
August 1, 2002 to February 20, 2008 for left knee disability, 
status post left tibial osteotomy.

2.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1979 to February 
1983.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA).  The Board Remanded the claims in June 
2007.  The issues on appeal have been more accurately stated 
as noted on the title page of this decision, because of 
rating decisions issued by the RO during the pendency of the 
Remand.

The veteran's initial claim was received in July 2002 and 
hence, his claim for TDIU underlying this appeal was not 
received until a total temporary (100 percent) rating, 
assigned beginning May 14, 2002, was in place.  The claim on 
appeal has been identified as a claim for an evaluation in 
excess of 10 percent for left knee disability, meaning the 10 
percent evaluation assigned from August 1, 2002 upon 
expiration of the temporary 100 percent rating.  The veteran 
has not disagreed with or referenced the 10 percent 
evaluation assigned for left knee disability from May 1, 2002 
through May 13, 2002.  No claim regarding that period is 
before the Board for appellate review at this time.  

By a rating decision prepared in April 2008, but apparently 
not issued until September 2008, the RO granted a temporary 
schedular 100 percent evaluation for left knee disability, 
status post arthropathy (left knee joint replacement), with a 
schedular reduction to 30 percent from April 1, 2009, subject 
to examination.  Such a reduction, if made, is in the future 
and has not taken place as of the date of this decision.  The 
veteran did not disagree with this rating decision.  The 
assignment of a total temporary schedular evaluation 
following left total knee replacement is not inextricably 
intertwined with the issues on appeal, either the evaluation 
for left knee disability prior to a February 20, 2008 left 
total knee replacement surgery, or a claim for TDIU prior to 
assignment of a temporary total disability evaluation 
effective February 20, 2008.  Appellate review may proceed.

In July 2008, the veteran submitted a copy of a fully 
favorable July 2002 Social Security Administration (SSA) 
decision.  He supplied a waiver of the right to have the 
agency of original jurisdiction review this evidence.  Remand 
for review of the additional submissions by the agency of 
original jurisdiction is not required.  38 C.F.R. §§ 19.37, 
20.1304 (2008).  Appellate review may proceed.


FINDINGS OF FACT

1.  The veteran underwent surgical treatment of the left knee 
in May 2002, and his treating providers opined that the 
veteran was precluded from industrial activities other than 
light duty or sedentary work for at least 6 months.

2.  In June 2003, the veteran's left knee was reinjured, and 
he manifested recurrent left knee instability thereafter, but 
not compensable limitation of either flexion or extension, 
followed by progressive degeneration of the joint, fracture 
of fixation screws placed during the May 2002 surgery, and 
total left knee replacement in February 2008.  

3.  The veteran's service-connected knee disabilities 
preclude him from engaging in employment that includes any 
tasks other than sedentary work.

4.  The combined impairment of the veteran's bilateral knee 
disabilities and his PTSD precludes him from performing 
manual labor or any sedentary job involving co-workers or the 
public.


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable 10 percent 
evaluation for left knee disability due to impairment of 
union of the left tibia are met from August 1, 2002, to June 
27, 2003, and from October 22, 2007, to February 20, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261, 5262 (2008).
2.  The criteria for a separate, compensable, 10 percent 
evaluation for instability of left knee, as well as a 
separate, compensable, 10 percent evaluation for arthritis of 
the left knee, are met from June 27, 2003, to February 20, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261, 5262 (2008).

3.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board's decision regarding the claim for TDIU is 
favorable to the claim.  Therefore, as to that claim, there 
is no further need to discuss any duty under the VCAA, as any 
action to Remand the claim for further compliance with the 
VCAA would be unfavorable to the veteran. 

Duty to notify

As to the claim for an increased evaluation for left knee 
disability, proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; 
or, (3) that a benefit could not have been awarded as a 
matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Following the receipt of the veteran's claim for TDIU, to 
include increased evaluations for disability, including for 
left knee disability among other service-connected 
disability, the RO issued an October 2002 letter which 
advised the veteran of the types of evidence required to 
substantiate a claim for an increased evaluation, including 
on the basis of unemployability.  This notice also advised 
the veteran of the evidence that VA would seek to provide and 
that the veteran was expected to provide.  This notice met 
each of the requirements for appropriate notice set forth by 
the Court, and was provided prior to initial adjudication of 
the claim.  The veteran responded by providing statements 
from several former employers.  The veteran later submitted 
the copy of a determination issued by the Social Security 
Administration (SSA).  

To the extent that there was any defect in the notice prior 
to initial adjudication of the claim, the veteran's arguments 
and statements following this notice demonstrate personal 
knowledge of the criteria for an increased evaluation for 
service-connected disability.    

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  



Duty to assist

The RO has requested records from each provider identified by 
the veteran, and those records are associated with the claims 
file.  The veteran was afforded VA examination.  The veteran 
submitted a copy of a favorable July 2002 SSA decision.  The 
copy of the decision submitted lists all the items of 
evidence considered in making that July 2002 decision.  The 
Board notes that all clinical records referenced in that 
decision are dated prior to July 1, 2002.  Since the 
veteran's claim in this case is dated in August 2002, it 
appears to the Board that none of the medical evidence 
obtained by SSA for its July 2002 is relevant to the August 
2002 claim for TDIU and increased evaluations.  

In particular, a total (100 percent) evaluation was in effect 
for the year prior to the veteran's July 2002 claim, with the 
exception of a period from May 1, 2002 through May 13, 2002.  
The evaluation during that period has not been identified as 
at issue on appeal.  Therefore, the SSA records during the 
year prior to the veteran's 2002 claim are not relevant.  It 
would be adverse to the veteran's interests to Remand the 
appeal in order to obtain the SSA records, since the record 
establishes that all clinical records reviewed by SSA for its 
July 2002 decision reflect the veteran's clinical condition 
prior to that date.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  


Applicable law and regulations, claim for increased rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II.  Under Diagnostic Code (DC) 5260, a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is 
assigned when knee extension is limited to 5 degrees; when 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a veteran has degenerative joint disease which is 
evaluated under DC 5003, a separate, compensable evaluation 
may be assigned under DCs 5257 if the veteran also has knee 
instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97 (compensating claimant for separate functional 
impairments under DCs 5257 and 5003 does not constitute 
pyramiding).  

Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
nature of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
Sections 4.40, 4.45, and 4.59.  See VAOPGCPREC 09-98.

The veteran's osteoarthritis, left knee, was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 at the time of 
the initial grant of service connection and at the beginning 
of the period relevant to this appeal, that is, August 1, 
2002.  Technically, DC 5257 provides a rating for 
instability, while DC 5003 provides criteria for 
osteoarthritis.  The veteran's initial evaluation, a 10 
percent evaluation for left knee disability, was assigned on 
the basis of arthritis and pain, since the evidence did not 
disclose instability.  Evaluation under DC 5257 was equally 
favorable to the veteran as evaluation under DC 5003.  
However, the Board must consider whether separate, 
compensable evaluations under DC 5003 and DC 5257 are 
applicable during the period relevant to this appeal.

Facts and analysis

In March 2001, the veteran underwent total knee replacement 
of the right knee.  As provided under the criteria for 
evaluating knee disability, status post replacement, a total 
(100 percent) disability evaluation was assigned for the 
veteran's right knee disability.  That total evaluation 
expired, and was replaced by a 30 percent evaluation for 
right knee disability, on May 1, 2002.  Additionally, the 10 
percent evaluation assigned for left knee disability again 
became effective, from May 1, 2002, through May 13, 2002.  On 
May 14, 2002, the veteran underwent an opening wedge tibial 
osteotomy, left knee.  A total evaluation was assigned for 
postoperative residuals, left knee, from May 14, 2002, to 
August 1, 2002.  

In July 2002, the veteran submitted a claim for TDIU.  Each 
of the veteran's disabilities was evaluated, and the veteran 
disagreed with the 10 percent evaluation assigned for left 
knee disability from August 1, 2002.  

As noted above, knee disabilities may be evaluated under 
several different diagnostic codes.  DC 5003, the diagnostic 
code used to evaluate arthritis, states that degenerative 
arthritis established by radiologic findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.

In particular, the veteran contends that he is entitled to an 
increased evaluation for left knee disability, which is 
evaluated as 10 percent disabling from August 1, 2002, 
through February 20, 2008.  

A May 2002 VA orthopedic surgery consultation note reflects 
that the veteran had left knee instability and degenerative 
changes.  The examiner stated that the veteran's left knee 
was unstable due to a tear of the ACL (anterior cruciate 
ligament).  The examiner explained that magnetic resonance 
imaging (MRI) failed to disclose the anterior crucial 
ligament in its expected plane with.  Further discussion of 
the left anterior cruciate ligament would be expected to 
appear in the operative report from the May 2002.  However, 
no written report of that surgical procedure is associated 
with the claims files.  The Board resolves this lack of 
evidence by assuming that the operative records from the 
veteran's May 2002 surgery would be favorable to the veteran 
if associated with the record.

An August 5, 2002, surgical note reflects that the veteran 
was wearing a long-leg Bledsoe knee brace on the left leg.  
The knee brace was locked at 0 degrees of extension and 90 
degrees of flexion.  The veteran was allowed to perform 
partial weight bearing from 10 pounds to 30 pounds on the 
left leg as tolerated.  The provider noted that the veteran 
had been specifically instructed that he should expect at 
least a six-month to nine-month convalescence and 
rehabilitation period before his healing, strength, and pain 
level improved sufficiently that he could even "consider 
light duty type of work that required any walking."  The 
provider noted that the veteran could probably progress in 
weight bearing over the next four to six weeks.

September 2002 outpatient VA clinical records reflect that 
the left knee was in good alignment.  The osteotomy was 
described as "healed," and the veteran was instructed to 
again advancing to complete weight bearing activities.  In 
October 2002, the veteran continued to request handicap 
parking permit forms.  The veteran was apparently next 
treated by VA in April 2003.  No particular complaints 
regarding the left knee were noted.  The veteran's gait was 
normal.  Range of motion was described as "full."  The 
veteran was wearing a brace on the left knee.  

The clinical evidence from August 2002 to April 2003 is 
devoid of findings of instability or subluxation during this 
period, apparently because the veteran was wearing a long-leg 
brace that supported and stabilized the left knee, regulated 
the range of extension and flexion, and assisted the veteran 
to limit weight bearing.  The findings are consistent with a 
determination that healing of the tibia at the site of the 
wedge osteotomy and surgical fixation was not complete.  This 
clinical evidence establishes that the veteran had 
limitations other than instability, pain, or limitation of 
range of motion.  

The requirement of the long-leg brace and the limitation of 
weight bearing are analogous to impairment of the tibia and 
fibula.  Such impairment is evaluated under DC 5262, which 
provides a 10 percent evaluation for slight knee disability 
with a loose motion, requiring a brace, or for malunion.  The 
veteran meets the criteria for a compensable, 10 percent 
evaluation under DC 5262 beginning on August 1, 2002, 
following termination of the temporary total (100 percent) 
evaluation assigned through July 30, 2002, for the veteran's 
post-surgical convalesce under 38 C.F.R. § 3.29.  

The veteran does not meet the criteria for a 20 percent 
impairment due to malunion or non-union of the tibia, because 
the veteran remained able to walk, with a leg brace, was able 
to bear weight on the left leg and knee, was not confined to 
a wheelchair, and did not manifest or complain of additional 
symptoms of knee impairment, other than pain.  The veteran's 
pain and limitation of motion are separately evaluated as 10 
percent compensable under either DC 5003 or DC 5257.  
Therefore, those facts and symptoms cannot serve as a basis 
for an evaluation in excess of 20 percent under DC 5262.

The veteran is entitled to a 10 percent evaluation under DC 
5262 until he ceased to use a long-leg knee brace, or other 
brace which limited and regulated the veteran's left knee 
motion and stabilized the left knee.  The criteria for a 
separate, compensable, 10 percent evaluation assigned under 
DC 5262 were no longer met when the veteran ceased to wear a 
left knee brace.  The evidence of record does not clearly 
indicate when the veteran discontinued use of a brace that 
supported and stabilized the left knee.  

The clinical evidence reflects that the veteran's left knee 
was injured at the time of a June 27, 2003, physical 
altercation.  The veteran reported that he developed left 
knee pain and felt that the left knee "dislocated" during 
this altercation, which resulted in the veteran's arrest.  
The veteran sought clinical care following that incident.  
His left knee was tender.  There was valgus instability of 
about 15 degrees from the midline.  Some clinical records 
thereafter state that the veteran's left knee was unstable or 
would sublux.  Other records state that there was no 
instability or subluxation of the left knee.  

On VA examination conducted in June 2004, there was 
tenderness to palpation on the medial joint line on the left 
knee.  Effusion was present.  Lachman's testing of the left 
knee was positive.  Range of motion on the left was from 5 
degrees of extension to 135 degrees of flexion.  The examiner 
stated that the veteran's left knee was ACL deficient and 
that this continued to be a problem for him.

The examiner who conducted VA examination in October 2007 
found no instability, weakness, or fatigability of the left 
knee.  Left knee motion was from 5 degrees of extension to 
115 degrees of flexion.  There was no loss of motion of the 
left knee with repetitive motion.  The veteran manifested a 
noncompensable limitation of left knee motion.

No clinical records regarding the veteran's left knee 
disability during the period from July 2004 through April 
2007 appear to be associated with the claims files.  April 
2007 treatment notes reflect that the veteran complained that 
the left knee was painful, unstable, and would go out of 
joint.  Subluxation and instability on pivot shift were 
noted.  Thus, it is appropriate to assign a compensable, 10 
percent evaluation for instability immediately following the 
termination of the 10 percent evaluation under DC 5262 for 
malunion or nonunion of the tibia, since the veteran's 
instability, due to the ACL defect, could have become 
symptomatic as soon as the veteran's left knee was no longer 
protected by a stabilizing brace.  Since it is factually 
ascertainable that the veteran's left leg was not protected 
from becoming unstable as of June 27, 2003, it is appropriate 
to assign the 10 percent evaluation for malunion or non-union 
of the tibia from August 1, 2002 through June 26, 2003, and 
to assign a 10 percent evaluation for instability from June 
27, 2003.  

As noted above, the veteran is entitled to both a 
compensable, 10 percent evaluation under DC 5003 for left 
knee arthritis manifested by pain and noncompensable 
limitation of range of motion and to a separate, compensable, 
10 percent evaluation for left knee instability or 
subluxation under DC 5257, if both symptoms of instability 
and symptoms of pain on motion are present.  VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  The veteran is not entitled in this case 
to an evaluation in excess of 10 percent for instability or 
subluxation, as the evidence that some testing failed to 
disclose instability establishes that the instability was 
mild or was present only episodically and intermittently.  DC 
5257 (a 20 percent evaluation for recurrent subluxation or 
lateral instability is warranted for moderate symptoms).  

In this case, the evidence establishes that the veteran had 
continuous pain on use and pain on motion of the left knee 
continuously throughout the entire appeal period.  Therefore, 
the veteran is entitled to an additional, compensable, 10 
percent evaluation under DC 5003 for arthritis which is 
separate from the evaluation for malunion or nonunion of the 
tibia from August 1, 2002, through June 26, 2003, and 
separate from the evaluation for instability from June 27, 
2003 through February 20, 2008.  A 10 percent evaluation is 
the maximum schedular evaluation for arthritis of one joint, 
unless there is compensable limitation of either extension or 
flexion of the joint.  The veteran is not entitled to an 
evaluation in excess of 10 percent for arthritis based on 
limitation of extension, since extension was not limited to 
10 degrees, or for limitation of flexion, since the veteran 
retained flexion in excess of 45 degrees.

Thus, the veteran is entitled to a 10 percent evaluation 
under either DC 5257 or DC 5003 beginning August 1, 2002, 
plus a separate, compensable, additional 10 percent 
evaluation under DC 5262 from August 1, 2002 through June 26, 
2003, for left tibial impairment.  The veteran is entitled to 
a separate, compensable, 10 percent evaluation under DC 5257 
for instability from June 27, 2003, through February 19, 
2008, as well as a separate, compensable, 10 percent 
evaluation under DC 5003 for arthritis until February 20, 
2008, the date on which a 100 percent schedular evaluation 
for left total knee replacement became effective.  

Radiologic examination in April 2007 disclosed that one of 
four screws used in the May 2002 open reduction, internal 
fixation of the left tibia was fractured, but stable.  
October 2007 radiologic examination disclosed that three of 
the four screws used in the May 2002 tibial fixation.  On 
orthopedic consultation, it was determined that the veteran 
should undergo removal of the hardware, and left knee joint 
replacement, and steps to schedule the surgery were 
undertaken.  Beginning with the radiologic examination and 
orthopedic evaluation conducted on October 22, 2007, the 
veteran is again entitled to a compensable, 10 percent 
evaluation under DC 5262 for malunion or nonunion of the 
tibia, since the stability of the fixation was jeopardized, 
and the providers determined that removal of the hardware was 
required; the veteran was scheduled for total knee 
replacement thereafter.  

The preponderance of the evidence is against evaluations in 
excess of those described above.  As the evidence is not in 
equipoise to warrant a higher evaluation under any of the 
applicable Diagnostic Codes, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
An additional 10 percent evaluation, increasing the veteran's 
left knee disability evaluation to 20 percent, is granted 
from August 1, 2002 through October 21, 2007, and from 
October 22, 2007 through February 19, 2008, the veteran is 
entitled to three separate, compensable evaluations for left 
knee disability under three separate diagnostic codes.   

2.  Claim for TDIU

Following his service discharge, the veteran had employment 
experience as a pipe fitter and as a plumber.  He then was 
employed at the Post Office as a light/heavy duty vehicle 
mechanic from 1986 through 1998.  He reported that he was 
discharged from those duties as a result of his service-
connected disabilities.  After his employment with the Postal 
Service ended in 1998, the veteran was employed was employed 
from December 1999 through June 2000 as a maintenance man.  A 
former employer provided an October 2002 statement showing 
that the veteran resigned that position.  

The veteran next worked as a night crew associate at a Home 
Depot store from December 2000 until February 2001.  The 
veteran underwent right total knee replacement in March 2001.  
The veteran's statement that he left this employment as a 
result of his service-connected right knee disability is 
credible.

Currently, and throughout the pendency of this appeal, the 
veteran has been granted service connection for three 
disabilities.  PTSD is evaluated as 50 percent disabling.  
Right knee disability is 30 percent disabling from May 1, 
2002.  Left knee disability is 100 percent disabling, on a 
temporary basis following surgical treatment, from May 14, 
2002 through July 30, 2002.  In addition to a 10 percent 
evaluation assigned from August 1, 2002 through February 20, 
2008, this decision adds a separate 10 percent evaluation for 
left knee disability from August 1, 2002 through October 21, 
2007; a third, compensable, 10 percent evaluation, is added 
by this decision from October 22, 2007 through February 19, 
2008.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

The veteran's highest combined evaluation for all service-
connected disabilities during the period relevant to this 
appeal is 70 percent, as combined under 38 C.F.R. § 4.25 (50 
percent (PTSD) + 30 percent (right knee) = 65 percent + 10 
percent (left knee, arthritis) + 10 percent (left knee 
malunion, then instability) = 68 percent (through October 21, 
2007) + 10 percent (DC 5262) = 71 percent).  He meets the 
schedular criteria for consideration of TDIU.

The veteran's nonservice-connected disabilities may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  In this 
case, the medical evidence does not disclose that the 
veteran's employability is impaired by medical disorders for 
which service connection is not in effect.

In a July 2002 disability determination, the Social Security 
Administration decided that the veteran was unable to work as 
a result of the combination of his impairments.  The 
impairments discussed by SSA include only the veteran's three 
service-connected disabilities, PTSD, right knee disability, 
and left knee disability.

A May 2002 VA orthopedic surgery consultation report noted 
that the veteran had left knee instability and degenerative 
changes.  The examiner stated that the veteran's left knee 
was unstable due to a tear of the ACL (anterior cruciate 
ligament).  

A September 2003 outpatient treatment note reflects that the 
veteran was "taking contractor courses at night" and with 
like to eventually find gainful employment.  An April 2004 
psychiatric management treatment no indicates that the 
veteran was "still working."  The veteran was described as 
"very angry" and his ex-wife's new boyfriend.  The provider 
noted that the veteran had been attending a substance abuse 
counseling is ordered by the courts.

A June 2004 VA examiner stated that the veteran's left knee 
was ACL deficient and the veteran was status post right knee 
total arthroplasty.  The examiner opined that the veteran was 
unemployable in the types of occupations he had previously 
engaged in and would not be able to perform, from an 
orthopedic standpoint, and any job that required climbing or 
listing.  The examiner specifically said that the veteran 
"would be employable at a desk-type position, should this not 
be prohibited by his other medical problems."  

However, the record demonstrates and the veteran's service-
connected PTSD resulted in anger, depression, tension, panic 
attacks, and interpersonal difficulties, including vocational 
outbursts of violence.  The examiner who conducted July 2004 
VA examination concluded that the veteran had left his last 
two employment positions as a result of his service-connected 
knee disabilities, not as a result of PTSD.  The examiner 
opined that the veteran was not unemployable due to PTSD.  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The only evidence of record which supports a determination 
that the veteran was employable at any time during the 
pendency of this appeal are the veteran's statements that he 
was attending contractor classes and hoped to become 
employable.  There is also an unexplained notation that the 
veteran was working in 2004.  However, the record establishes 
that the veteran's employment, if any, was of brief duration.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to warrant an award of 
TDIU.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363. The evidence that the veteran had 
arthritis requiring tibial wedge osteotomy, symptoms of 
malunion followed by manifestations of instability, then with 
additional manifestations of malunion, establishes that the 
veteran was unable to perform the physical acts required for 
manual labor or any employment which required walking or 
lifting, as a result of his bilateral knee disabilities.  

Although the veteran's PTSD alone did not render him 
unemployable, the evidence establishes that the veteran 
manifested irritability, tension, panic attacks, and 
depression, during the period relevant to this appeal.  He 
was involved in at least one physical altercation resulting 
in arrest and legal action, among other social difficulties, 
during the pendency of this appeal.  Thus, the veteran's 
ability to work in any sedentary employment which would 
require him to interact with other employees or with the 
public was impaired to at least a moderately severe degree.  

Impairment of the veteran's ability to perform sedentary 
work, due to service-connected PTSD, together with complete 
preclusion due to service-connected bilateral knee 
disabilities, of any employment requiring manual labor, 
demonstrates that the veteran is individually unemployable as 
a result of his service-connected disabilities.  The veteran 
meets the criteria for an award of TDIU.  


ORDER

The appeal for a separate, compensable 10 percent evaluation 
for left knee disability under DC 5262 for impairment of the 
tibia, in addition to a separate compensable evaluation under 
DC 5003 or DC 5257 for arthritis, is granted from August 1, 
2002 through June 26, 2003; from June 27, 2003 through 
February 19, 2008, a 10 percent evaluation under DC 5003 for 
left knee arthritis and a separate, compensable, 10 percent 
evaluation for left knee instability under DC 5257 is 
granted; and, from, October 21, 2007, a separate compensable, 
10 percent evaluation is granted under DC 5262, in addition 
to the 10 percent evaluation under DC 5003 for arthritis and 
the 10 percent evaluation under DC 5257 for instability, with 
each evaluation subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  

The appeal for TDIU is granted.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


